DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “wherein the second dielectric film includes a paraelectric material” is confusing in that it requires a separate paraelectric material, wherein claim 1 already states that the material is a metal oxide, and the metal is a transition metal of group IV B of a periodic table. It is not understood if claim 10 requires an additional material that is paraelectric or if the metal oxide of claim 1 is formed to be paraelectric.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (U.S. Pub. 2017/0103988) [Pub. of cited Patent 10,153,155].
Regarding claims 1-7, and 14-15, Nishida [Figs.1,2] discloses a semiconductor device comprising:
first and second electrodes [112,114] apart from each other; and
a capacitor dielectric film between the first electrode and the second electrode and including a first dielectric film and a second dielectric film [110,120,130], the first dielectric film being between the second dielectric film and the first electrode,
wherein each of the first dielectric film and the second dielectric film includes a metal oxide film [Paras.34-44],
a metal contained in the metal oxide film is contained in a transition metal of group 4 (IV B) of a periodic table [Paras.34-44], and
the first dielectric film has a orthorhombic crystal system [Paras.34-44];

wherein the transition metal includes at least one of hafnium (Hf), zirconium (Zr) and titanium (Ti) [Paras.34-44];

wherein each of the first dielectric film and the second dielectric film [110,120] is a single film,
the first dielectric film includes one of a hafnium oxide (HfO) film and a hafnium zirconium oxide (HfZrO) film, and
the second dielectric film includes one of a hafnium oxide (HfO) film, a zirconium oxide (ZrO) film and a hafnium zirconium oxide (HfZrO) film [Paras.34-44];

wherein the first dielectric film is a hafnium oxide film, and
a thickness of the first dielectric film is from 3 nm or more to 5 nm or less [Para.55];

wherein the first dielectric film is a hafnium zirconium oxide, and
a thickness of the first dielectric film is from 5 nm or more to 20 nm or less [Paras.34-44, 55,57];

wherein the first dielectric film is a hafnium zirconium oxide film, and
the ratio(Hf/(Hf + Zr) of an amount of hafnium(Hf) to an amount of hafnium and zirconium (Hf + Zr) in the first dielectric film is not less than 0.4 and not more than 0.6 [Paras.34-44, 55,57];

wherein at least one of the first dielectric film and the second dielectric film is a stacked film [210/220;230/240] [Fig.2];

a semiconductor device comprising: 
first and second electrodes apart from each other; and 
a capacitor dielectric film between the first electrode and the second electrode, and including a first dielectric film and a second dielectric film, 
wherein the first dielectric film includes a first monometal oxide film having an orthorhombic crystal system, and 
the second dielectric film includes one of a second monometal oxide film and a bimetal oxide film, and 
a metal contained in the second monometal oxide film and the bimetal oxide film includes at least one of hafnium (Hf), zirconium (Zr) and titanium (Ti) [Discussed above in claim 1];

wherein the first monometal oxide film is a hafnium oxide film [Discussed above].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Pub. 2017/0103988).
Regarding claims 8-9 and 16-18, Nishida fails to explicitly disclose the specific combination of hafnium oxide and zirconium oxide sub-dielectric film.  However, Nishida [Fig.2; Paras.44-47,57] discloses and makes obvious
wherein the first dielectric film includes a first sub-dielectric film and a second sub-dielectric film,
the first sub-dielectric film is a hafnium oxide film having a orthorhombic crystal system, and
the second sub-dielectric film is a zirconium oxide film having a orthorhombic crystal system [210/220; 230/240];

wherein the second dielectric film includes a first sub-dielectric film and a second sub-dielectric film,
the first sub-dielectric film is a hafnium oxide film having a monoclinic crystal system, and
the second sub-dielectric film is a zirconium oxide film having a monoclinic crystal system [210/220; 230/240];

wherein the first dielectric film is a stacked film of a first hafnium oxide film and a first zirconium oxide film [210/220; 230/240];

wherein the second dielectric film is a stacked film of a second hafnium oxide film and a second zirconium oxide film, and a ratio of hafnium contained in the first dielectric film is greater than a ratio of hafnium contained in the second dielectric film [210/220; 230/240];

wherein the second dielectric film has a monoclinic crystal system [Paras.44-47,57].

Nishida discloses the various combinations of materials and compositions, as well as the different phases of crystalline structures for the dielectric layers. It would have been obvious to provide the combination of sub-dielectric film as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 11, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Pub. 2017/0103988) in view of Yang (U.S. Pub. 2008/0057663).
Regarding claims 19-20, Nishida [Discussed above] discloses the capacitor structure and materials, but fails to explicitly disclose the process of forming the capacitor structure over insulation patterns as claimed. However, Yang [Figs.2E-H] discloses and makes obvious the process of forming a capacitor structure [245-265] over insulation patterns [235]. Nishida and Yang disclose
a semiconductor device comprising: 
a first insulation pattern including a first sidewall and a second sidewall adjacent to each other on a substrate;
a second insulation pattern separate from the first insulation pattern on the substrate and including a third sidewall and a fourth sidewall adjacent to each other, the fourth sidewall of the second insulation pattern facing the second sidewall of the first insulation pattern;
a first lower electrode extending along the first sidewall of the first insulation pattern and not extending along the second sidewall of the first insulation pattern;
a second lower electrode extending along the third sidewall of the second insulation pattern and not extending along the fourth sidewall of the second insulation pattern;
a capacitor dielectric film extending along the first lower electrode, the second lower electrode, the second sidewall of the first insulation pattern and the fourth sidewall of the second insulation pattern, and including a first dielectric film and a second dielectric film;
at least one or more interfacial films [250] including a conductive material and being in contact with the first dielectric film; and
an upper electrode on the capacitor dielectric film,
wherein the first dielectric film has an orthorhombic crystal system, and
the second dielectric film the second dielectric film has a monoclinic crystal system;

wherein each of the first dielectric film and the second dielectric film includes a metal oxide film, a metal contained in the metal oxide film includes at least one of hafnium (Hf), zirconium (Zr) and titanium (Ti) [Nishida; Paras.34-44].

Regarding claims 11 and 13, Nishida fails to explicitly disclose a protection film or an interfacial film. However, Yang [Fig.2H] discloses a semiconductor device 
further comprising:
a protection layer [250] between the first electrode and the second electrode and including a metal oxide [Para.43], wherein the protection layer is between the first electrode and the capacitor dielectric film and/or between the second electrode and the capacitor dielectric film;

further comprising: an interfacial film [250] in contact with the first dielectric film, wherein the interfacial film includes a conductive material [Para.43].

It would have been obvious to provide the limitations as calimed, since it is obvious to combine prior art elements according to known methods to yield predictable results. Further, it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Pub. 2017/0103988) in view of Zhang (U.S. Pub. 2015/0318285) [Pub. of cited Patent 11,063,112].
Regarding claim 12, Nishida fails to explicitly disclose a third electrode. However, Zhang [Fig.5] discloses and makes obvious a capacitor structure further comprising: a third electrode [127] disposed between the first dielectric film [122] and the second dielectric film [124].
It would have been obvious to provide the third electrode as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822